DETAILED ACTION
1.	This Non Final Office Action is in response to the Appeal Brief filed October 24, 2022.
2.	In view of the Appeal Brief filed on October 24, 2022, PROSECUTION IS HEREBY REOPENED. 
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/LINDSAY M LOW/            Supervisory Patent Examiner, Art Unit 3747                                                                                                                                                                                            

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 10-12, 14, 24-28 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steibel (US Patent No. 7,600,979) in view of Pearson (US Patent Publication No. 2017/0362943).
5.	Regarding claim 10, Steibel reference discloses:
	an airfoil (FIG. 6) comprising:
	an airfoil section (FIG. 6) having a ceramic matrix composite airfoil wall having first and second ceramic matrix composite skins (690—left and right) in the form of respective forward (690—left) and aft tubes (690—right), and an outer skin wrapped around a periphery of the forward and aft tubes (FIG. 6), the outer skin defining a suction side and a pressure side (FIG. 6), and the forward and aft tubes circumscribing respective first and second cavities (FIG. 6); and
	a rib (680) including a monolithic ceramic core (Column 3, lines 28-54) having a sandwich configuration (FIG. 1) in which the monolithic ceramic core (680) is located between the forward and aft tubes such that the forward tube spans from the first side edge to the second side edge (FIG. 6—each of the rib inserts (680) have a first side edge and a second side edge) and across a forward side of the central wall of the monolithic ceramic core (FIG. 6—the rib inserts (680) have portions that can be considered central walls and have forward sides) and the aft tube spans from the first side edge to the second side edge and across an aft side of the central wall of the monolithic ceramic core (FIG. 6).  
	Steibel discloses the invention as essentially claimed.  However, Steibel fails to disclose a rib spanning across the airfoil section and connecting the suction side and the pressure side defining first and second side edges and a central wall therebetween the first side edge meeting the suction side and the second side edge meeting the pressure side.  
	Pearson teaches it is conventional in the art of ceramic inserts for use in airfoils to provide as taught in (FIG. 4) a rib (128) spanning across the airfoil section (FIG. 4) and connecting the suction side and the pressure side (FIG. 4) defining first and second side edges and a central wall therebetween the first side edge meeting the suction side and the second side edge meeting the pressure side (FIG. 4).  Such configurations/structures would allow the rib (128) to extend across the first region (120) from the inside surfaces of the second region (122) for the purpose of defining a structured interior [Paragraphs 0039-0041] (FIGS. 3-4).  
	Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to and the pressure side defining first and second side edges and the second side edge meeting the pressure side, as clearly suggested and taught by the Pearson reference. 
6.	Regarding claim 11, the Steibel reference further discloses:
wherein the forward and aft tubes both are formed of SiC fibers disposed in a SiC matrix.
It would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to use wherein the forward and aft tubes are both formed of SiC fibers disposed in a SiC matrix, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for in the intended use as a matter of obvious design choice.  MPEP 2144.07.  
7.	Regarding claim 12, the Steibel reference fails to disclose:
where the monolithic ceramic core is selected from SiC, SC3N4, and combinations thereof.
It would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to use a thermal conductance element that is a monolithic ceramic selected from SiC, Si3N4, and combinations thereof, since it has been held to be within the 
general skill of a worker in the art to select a known material on the basis of its suitability for in the intended use as a matter of obvious design choice.  MPEP 2144.07.  
8.	Regarding claim 14, the Steibel reference further discloses:
wherein the monolithic ceramic core (680).
The Steibel reference discloses the invention as essentially claimed.  However, the Steibel reference fails to disclose the ceramic core has a first thermal conductivity (K1), the ceramic matrix composite airfoil wall has a second thermal conductivity (K3) and that the first thermal conductivity is greater than the second thermal conductivity by a factor of 1.5 to 3.5.  
The Pearson reference teaches it is conventional in the air of ceramic inserts for airfoils to provide as taught in [Paragraph 0048] the ceramic core has a first thermal conductivity (K1), the ceramic matrix composite airfoil wall has a second thermal conductivity (K3) and that the first thermal conductivity is greater than the second thermal conductivity by a factor of 1.5 to 3.5 [Paragraph 0048].  Such configurations/structures would allow altering the thermal profile of the turbine rotor blade [Paragraph 0046].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the airfoil of the Steibel reference, such that the airfoil further includes the ceramic core has a first thermal conductivity (K1), the ceramic matrix composite airfoil wall has a second thermal conductivity (K3) and that the first thermal conductivity is greater than the second thermal conductivity by a factor of 1.5 to 3.5, as clearly suggested and taught by the Pearson reference, in order to allow altering the thermal profile of the turbine rotor blade [Paragraph 0046]. 
9. 	Regarding claim 24, the Steibel reference fails to disclose:
	wherein the monolithic ceramic is SiC and is, by volume, predominantly of an alpha polymorph of SiC.  
It would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to use wherein the monolithic ceramic is SiC and is, by volume, predominantly of an alpha polymorph of SiC, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for in the intended use as a matter of obvious design choice.  MPEP 2144.07.  
10.	Regarding claim 25, the Steibel reference further discloses:
	wherein the forward tube defines a full circumferential border of the first cavity, and the aft tube defines a full circumferential border of the second cavity (FIG. 6).  
11.	Regarding claim 26, the Steibel reference discloses:
	an airfoil (FIG. 6) comprising:
	an airfoil section (FIG. 6) having a ceramic matrix composite airfoil wall having first and second ceramic matrix composite skins (690—left and right) in the form of respective forward (690—left) and aft tubes (690—right), and an outer skin wrapped around a periphery of the forward and aft tubes (FIG. 6), the outer skin defining a suction side and a pressure side (FIG. 6), and the forward and aft tubes circumscribing respective first and second cavities (FIG. 6); and
	a rib (680) including a monolithic ceramic core (Column 3, lines 28-54) having a sandwich configuration (FIG. 1) in which the monolithic ceramic core (680) is located between the forward and aft tubes such that the forward tube spans from the first side edge to the second side edge (FIG. 6—each of the rib inserts (680) have a first side edge and a second side edge) and across a forward side of the central wall of the monolithic ceramic core (FIG. 6—the rib inserts (680) have portions that can be considered central walls and have forward sides) and the aft tube spans from the first side edge to the second side edge and across an aft side of the central wall of the monolithic ceramic core (FIG. 6).  
	The Steibel reference discloses the invention as essentially claimed.  However, the Steibel reference fails to disclose a compressor section; a combustor in fluid communication with the compressor section; and a turbine section in fluid communication with the combustor; a rib spanning across the airfoil section and connecting the suction side and the pressure side defining first and second side edges and a central wall therebetween the rib the first side edge meeting the suction side and the second side edge meeting the pressure side.  
	The Pearson reference teaches it is conventional in the art of ceramic inserts for use in airfoils to provide as taught in (FIGS. 1 & 4) a compressor section; a combustor in fluid communication with the compressor section; and a turbine section in fluid communication with the combustor (FIG. 1); and a rib (128) spanning across the airfoil section (FIG. 4) and connecting the suction side and the pressure side (FIG. 4) defining first and second side edges and a central wall therebetween the rib the first side edge meeting the suction side and the second side edge meeting the pressure side (FIG. 4).  
12.	Regarding claim 27, the Steibel reference further discloses:
wherein the forward and aft tubes both are formed of SiC fibers disposed in a SiC matrix 
It would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to use wherein the forward and aft tubes are both formed of SiC fibers disposed in a SiC matrix, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for in the intended use as a matter of obvious design choice.  
13.	Regarding claim 28, the Steibel reference fails to disclose:
where the monolithic ceramic core is selected from SiC, SC3N4, and combinations thereof.
It would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to use a thermal conductance element that is a monolithic ceramic selected from SiC, Si3N4, and combinations thereof, since it has been held to be within the 
general skill of a worker in the art to select a known material on the basis of its suitability for in the intended use as a matter of obvious design choice.  
14.	Regarding claim 30, the Steibel reference further discloses:
wherein the monolithic ceramic core (680).
The Steibel reference discloses the invention as essentially claimed.  However, the Steibel reference fails to disclose the ceramic core has a first thermal conductivity (K1), the ceramic matrix composite airfoil wall has a second thermal conductivity (K3) and that the first thermal conductivity is greater than the second thermal conductivity by a factor of 1.5 to 3.5.  
The Pearson reference teaches it is conventional in the air of ceramic inserts for airfoils to provide as taught in [Paragraph 0048] the ceramic core has a first thermal conductivity (K1), the ceramic matrix composite airfoil wall has a second thermal conductivity (K3) and that the first thermal conductivity is greater than the second thermal conductivity by a factor of 1.5 to 3.5 [Paragraph 0048].  Such configurations/structures would allow altering the thermal profile of the turbine rotor blade [Paragraph 0046].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the airfoil of the Steibel reference, such that the airfoil further includes the ceramic core has a first thermal conductivity (K1), the ceramic matrix composite airfoil wall has a second thermal conductivity (K3) and that the first thermal conductivity is greater than the second thermal conductivity by a factor of 1.5 to 3.5, as clearly suggested and taught by the Pearson reference, in order to allow altering the thermal profile of the turbine rotor blade [Paragraph 0046]. 
15.	Claims 15 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Steibel reference in view of the Pearson reference and further in view of the Vance reference (US Patent Publication No. 2008/0025846).
16.	Regarding claim 15, the Steibel reference fails to disclose:
wherein the first side edge has a first flange at which the monolithic ceramic core meets the suction side of the ceramic matrix composite airfoil wall, and the second side 
edge has a second flange at which the ceramic core meets the pressure side of the ceramic matrix composite airfoil wall.
The Vance reference teaches it is conventional in the art of ceramic matrix composite airfoils to provide as taught in (FIG. 4) wherein the first side edge has a first flange at which the monolithic ceramic core meets the suction side of the ceramic matrix composite airfoil wall, and the second side edge has a second flange at which the ceramic core meets the pressure side of the ceramic matrix composite airfoil wall (FIG. 4).  Such configurations/structures would allow the stitch material to be selected considering its coefficient of thermal expansion, among other properties, in order to affect the relative amount of thermal expansion between the stitch and the airfoil walls during various phases of operation of the article [Paragraph 0024].
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the airfoil of the Pearson reference, such that the airfoil further includes wherein the first side edge has a first flange at which the monolithic ceramic core meets the suction side of the ceramic matrix composite airfoil wall, and the second side edge has a second flange at which the ceramic core meets the pressure side of the ceramic matrix composite airfoil wall, as clearly suggested and taught by the Vance reference, in order to allow the stitch material to be selected considering its coefficient of thermal expansion, among other properties, in order to affect the relative amount of thermal expansion between the stitch and the airfoil walls during various phases of operation of the article [Paragraph 0024].
17.	Regarding claim 29, the Steibel reference fails to disclose:
wherein the first side edge has a first flange at which the monolithic ceramic core meets the suction side of the ceramic matrix composite airfoil wall, and the second side 
edge has a second flange at which the ceramic core meets the pressure side of the ceramic matrix composite airfoil wall.
The Vance reference teaches it is conventional in the art of ceramic matrix composite airfoils to provide as taught in (FIG. 4) wherein the first side edge has a first flange at which the monolithic ceramic core meets the suction side of the ceramic matrix composite airfoil wall, and the second side edge has a second flange at which the ceramic core meets the pressure side of the ceramic matrix composite airfoil wall (FIG. 4).  Such configurations/structures would allow the stitch material to be selected considering its coefficient of thermal expansion, among other properties, in order to affect the relative amount of thermal expansion between the stitch and the airfoil walls during various phases of operation of the article [Paragraph 0024].
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the airfoil of the Pearson reference, such that the airfoil further includes wherein the first side edge has a first flange at which the monolithic ceramic core meets the suction side of the ceramic matrix composite airfoil wall, and the second side edge has a second flange at which the ceramic core meets the pressure side of the ceramic matrix composite airfoil wall, as clearly suggested and taught by the Vance reference, in order to allow the stitch material to be selected considering its coefficient of thermal expansion, among other properties, in order to affect the relative amount of thermal expansion between the stitch and the airfoil walls during various phases of operation of the article [Paragraph 0024]. 
Response to Arguments
21.	The Applicant’s arguments made in the Appeal Brief are traversed.  For the purposes of clarity, the rejection has been modified.  The original argument was not that the rib (128) of the Pearson reference was added to the arrangement of Steibel.  The original argument was to modify the rib (680) of the Steibel arrangement to be as the rib (128).  The rib (680) of the Steibel arrangement doesn’t span across the interior cavity of the airfoil from the pressure side to the suction side as required by the claims.  Modifying the rib (680) to span across the interior cavity of the airfoil from the pressure side to the suction side is obvious in light of the teaching of the rib (128) of the Pearson reference.  The rib (128) does span across the interior cavity of the airfoil from the pressure side to the suction side as required by the claims.  Therefore, modifying the rib (680) in light of the rib (128) teaches the missing claim language of “a rib spanning across the airfoil section and connecting the suction side and the pressure side defining first and second side edges and a central wall therebetween the rib the first side edge meeting the suction side and the second side edge meeting the pressure side,” as asserted in the previous rejection.  
	The motivation for combining the references has been updated to more clearly define the previously delivered motivation.  Previously, the Office maintained that the motivation to combine was because the rib (128) allows “the ribs to divide the cooling passage into three cavities [Paragraph 0041].”  While the general meaning is the same, an updated wording is utilized to overcome any issues with clarity that the Applicant contends exists.  The new wording is “the rib to extend across the first region from the inside surfaces of the second region for the purpose of defining a structured interior [Paragraph 0039-0041] (FIGS. 3-4).”  This shows that the modification desired “to extend across the first region from the inside surfaces of the second region,” which covers the claim features not disclosed by Steibel, is motivated by having a structured interior as depicted in (FIG. 4) and described in [Paragraph 0039].  Having a structured interior is an elementary principle of airfoil design, without it the forces that act on an airfoil during use would render the airfoil inoperable.  Accordingly, to have a functioning airfoil at all in the Pearson reference (FIG. 4) the illustrated rib that spans the first region from the pressure side to the suction side is absolutely necessary.  Thus, there is strong motivation in the Person reference to make such a modification as it is quite advantageous.  
	Next, with this understanding, it is deemed obvious that modifying the rib (680) of the Steibel reference with the rib (128) of the Pearson reference would result in a sandwich configuration.  Extending the rib (680) to extend from the pressure side to the suction side inside the tubes disclosed by the Steibel reference would create the sandwich configuration.  Furthermore, since the rejection was a modification of a rib (680) with a rib (128) in the field of endeavor of airfoils this is clearly analogous art.  Finally, claims 24, 27, and 28 have provided citation to prior art literature that details using those materials so besides being in the MPEP as being obvious, there is no appeal to common sense, there are actual prior art references detailing using those exact materials.  Thus, the claims stand rejected.  
Conclusion
22.	 A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511.  The examiner can normally be reached on Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747

/LINDSAY M LOW/Supervisory Patent Examiner, Art Unit 3747